IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 JERRY A. MERCER, JR., AND JERRY A.              : No. 15 EAP 2022
 MERCER, III,                                    :
                                                 :
                     Appellees                   :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 MARTIN P. NEWELL, JR. AND ACTIVE                :
 RADIATOR REPAIR CO.,                            :
                                                 :
                     Appellants                  :


                                         ORDER


PER CURIAM
      AND NOW, this 12th day of July, 2022, upon consideration of the Application of

Appellees to Dismiss Appeal, and Appellant’s answer concurring with that dismissal

request, this appeal is DISMISSED. The matter is REMANDED to the Court of Common

Pleas of Philadelphia County for further proceedings relative to Count I of Appellees’

complaint. Consistent with Appellees’ representations in their application to dismiss, the

common pleas court is ORDERED to mark Count II, Count III, and Count IV of Appellees’

complaint discontinued with prejudice.

      Jurisdiction is relinquished.